DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 12/03/2021. Claims 1, 8, and 15 have been amended. Claims 7, 13-14, and 19-20 have been cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), such as claims 15-20, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2021/0064290), hereinafter Kanno in view of Oh et al. (US 2016/0210083), hereinafter Oh, and further in view of Post et al. (US 2015/0227460), hereinafter Post and Bonwick et al. (US 8,554,997), hereinafter Bonwick.
Regarding claim 1, Kanno teaches a storage device (Kanno, [0040], SSD3), comprising: 
a non-volatile storage unit (Kanno, [0040], The SSD 3 comprises … and a nonvolatile memory (e.g., NAND flash memory) 5), wherein a capacity of the non-volatile storage unit is divided into a plurality of streams (Kanno, [0036], The SSD 3 supports a stream write operation of writing a plurality of types of write data associated with different streams to different blocks, respectively.), and wherein the non-volatile storage unit comprises a plurality of dies (Kanno, [0044], the NAND flash memory 5 may include a plurality of NAND flash memory chips (i.e., NAND flash memory dies)), each of the plurality of dies comprising a plurality of erase blocks (Kanno, Fig.3; [0045], a total of thirty-two physical blocks selected from the NAND flash memory chips #1 to #32, respectively), and each of the erase blocks comprising a plurality of wordlines (Kanno, [0064]); wherein each stream comprises a plurality of user data dies of the plurality of dies (Kanno, [0036], The SSD 3 allocates a plurality of write destination blocks corresponding to the streams from a plurality of blocks included in the nonvolatile memory; [0047], A write destination block may be one physical block or one superblock; [0044], As illustrated in FIG. 3, the NAND flash memory 5 may include a plurality of NAND flash memory chips (i.e., NAND flash memory dies) …  the NAND flash memory chips function as units of possible parallel operations; [0045], one superblock including a set of physical blocks, may include a total of thirty-two physical blocks selected from the NAND flash memory chips #1 to #32), a first parity die, and a second parity die, wherein the plurality of user data dies are dedicated to storing user data; and 
a controller coupled to the non-volatile storage unit (Kanno, [0040], The SSD 3 comprises a controller 4 and a nonvolatile memory (e.g., NAND flash memory) 5), wherein the controller is configured to: 
store p-parity data in the first parity die;
store q-parity data in the second parity die, wherein q-parity data is a same size as p-parity data;
determine a minimum write size for commands to write data received from a host device (Kanno, [0062], The write control unit 21 executes, in response to a write command received from the host 2, a process for writing write data associated with the write command to the NAND flash memory 5; [0072], the write control unit 21 determines …  whether or not the length of write data associated with a set of write commands belonging to the same group reaches a minimum write size of the NAND flash memory 5; [0079], [0112]), wherein the minimum write size is determined based on a number of erase blocks in a stream dedicated to storing user data (Kanno, [0036], The SSD 3 allocates a plurality of write destination blocks corresponding to the streams from a plurality of blocks included in the nonvolatile memory; [0072]), a pages per cell of the wordlines of each erase block, a number of wordlines in each erase block, and an amount of space dedicated to storing metadata of the storage device; and 
receive the commands to write data from the host device in the minimum write size (Kanno, [0079], There is also a case where a length specified by one received write command is equal to the minimum write size), or 
aggregate one or more smaller commands to write data received from the host device having a size smaller than the minimum write size until the minimum write size is reached (Kanno, [0075], When the length of the write data associated with the set of write commands belonging to the same group does not reach the minimum write size, the write control unit 21 does not execute a process of acquiring the write data associated with the set of write commands belonging to the group from the write buffer in the memory of the host 2, and waits for the length of the write data associated with the set of write commands belonging to the group to reach the minimum write size).  
Kanno does not explicitly teach wherein each stream comprises a first parity die, and a second parity die, wherein the plurality of user data dies are dedicated to storing user data; store p-parity data in the first parity die; store q-parity data in the second parity die, wherein q-parity data is a same size as p-parity data; wherein the minimum write size is determined based on a pages per cell of the wordlines of each erase block, 
However, Kanno in view of Oh teaches the minimum write size is determined based on a number of wordlines in each erase block (Oh, [0092], The NAND flash memory device … perform a program operation in unit of pages PAGE. For example, when the memory cell MC is a single-level cell, one page PAGE may correspond to each of the word lines WL1 to WL6. In another example, when the memory cell MC is a multi-level cell or a triple-level cell, a plurality of pages PAGE may correspond to each of the word lines WL1 to WL6);
a pages per cell of the wordlines of each erase block (Oh, [0092]; Note – since the minimum write size is number of pages correspond to one word line, for SLC, the minimum write size is one page; for MLC/TLC, the minimum write size is two pages/three pages).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate teachings of Oh to provide program granularity as a word line. A person of ordinary skill in the art would have been motivated to combine the teachings of Kanno with Oh because it improves efficiency of the system disclosed in Kanno by allowing different number of pages that corresponds to one word line as the program granularity for a NAND flash memory device (Oh, [0092]).
The combination of Kanno does not explicitly teach wherein each stream comprises a first parity die, and a second parity die, wherein the plurality of user data dies are dedicated to storing user data; store p-parity data in the first parity die; store q-parity data in the second parity die, wherein q-parity data is a same size as p-parity data; and the minimum write size is determined based on an amount of space dedicated to storing metadata of the storage device, as claimed.
However, the combination of Kanno in view of Post teaches the minimum write size is determined based on an amount of space dedicated to storing metadata of the storage device (Post, [0048], Each page of NVM 300 can include any suitable information. For example, the pages can include user data, metadata, or both; Kanno, [0073], The minimum write size of the NAND flash memory 5 may be a page size, that is, the size of one page).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Post to allocate space to store both metadata and user data in each page of a non-volatile memory (i.e. NAND flash memory 5 in Kanno). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Post because it improves efficiency and reliability of the system disclosed in the combination of Kanno by providing metadata such as logical and physical address mapping, bad block management, and error detection/correction information for data stored in the non-volatile memory (Post, [0042], [0048]).
The combination of Kano does not explicitly teach wherein each stream comprises a first parity die, and a second parity die, wherein the plurality of user data dies are dedicated to storing user data; store p-parity data in the first parity die; store q-parity data in the second parity die, wherein q-parity data is a same size as p-parity data, as claimed.
wherein each stream comprises a plurality of user data dies of the plurality of dies, a first parity die, and a second parity die, wherein the plurality of user data dies are dedicated to storing user data (Post, [0051], Super blocks can be formed by virtually linking or “striping” together one or more blocks; [0052], In addition, pages from two or more dies may be virtually linked together to form super pages or “stripes”. For instance, stripe 302 can include page 0 from block 0 of each of dies 0-3; Bonwick, Col.4, lines 21-56, The RAID grid (200) includes (i) a data grid (202), which includes RAID grid locations that store data received from the client … (ii) a row P parity group (204), which includes the RAID grid locations that store the P parity values calculated using data in RAID grid locations in a virtual stripe along a row dimension … (iii) a row Q parity group (206), which includes the RAID grid locations that store the Q parity values calculated using data in RAID grid locations in a virtual stripe along a row dimension; Fig.2A; Col.6, lines 33-61,  For example, as shown in FIG. 2B, one virtual stripe is row (214), where row (214) is made up of RAID grid locations (denoted as D1, D2, D3, Pr2, Qr2, D4); Fig.2B; Note – Kanno teaches associating a stream with a destination super block; Post teaches a super block/super page is a formed by virtually striping together a plurality of blocks/pages, one from each dies, as illustrated in Fig. 3; Bonwick teaches one example of a virtual RAID stripe formed by a plurality of data chunk, one q parity chunk, and one p-parity chunk. A person of ordinary skill in the art would combine the teachings of Kanno, Post, and Bonwick to have a stream associated with a destination super block/super page comprising blocks/pages from each of a plurality of data dies, a p-parity die, and q-parity die.);
store p-parity data in the first parity die (Post, [0052], For instance, stripe 302 can include page 0 from block 0 of each of dies 0-3; Bonwick, Col.4, lines, 21-56, (ii) a row P parity group (204), which includes the RAID grid locations that store the P parity values calculated using data in RAID grid locations in a virtual stripe along a row dimension (see FIG. 2A, 214 and FIG. 6A, 602););
store q-parity data in the second parity die (Post, [0052], For instance, stripe 302 can include page 0 from block 0 of each of dies 0-3; Bonwick, Col.4, lines, 21-56, a row Q parity group (206), which includes the RAID grid locations that store the Q parity values calculated using data in RAID grid locations in a virtual stripe along a row dimension), wherein q-parity data is a same size as p-parity data (Bonwick, Col.6, lines 5-21, In one embodiment of the invention, the P parity value is a Reed-Solomon syndrome and, as such, the P Parity function may correspond to any function that can generate a Reed-Solomon syndrome … In one embodiment of the invention, the Q parity value is a Reed-Solomon syndrome and, as such, the Q Parity function may correspond to any function that can generate a Reed-Solomon syndrome);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Bonwick to include a data stripe comprising of a plurality of data locations, a p parity data location, and a q parity data location. A person of ordinary skill in the art would have been motivated to combine the teachings of Kanno with Bonwick because it improves reliability of the storage system disclosed in the combination of Kanno by storing parity data for a super block in case the user data in 
Regarding claim 3, the combination of Kano, Oh, Post, and Bonwick teaches all the features with respect to claim 1 as outlined above. The combination of Kanno further teaches the storage device of claim 1, wherein the minimum write size is determined to write two full wordlines in each die (Kanno, [0073], when a NAND flash memory chip including two planes is used as the NAND flash memory 5, write operations for two blocks selected from the two planes may be executed in parallel. In this case, twice the page size (e.g., 32 Kbytes) may be used as the minimum write size of the NAND flash memory 5; Oh, [0092], when the memory cell MC is a single-level cell, one page PAGE may correspond to each of the word lines WL1 to WL6) of the stream minus the amount of space dedicated to storing metadata (Post, [0048], Each page of NVM 300 can include any suitable information. For example, the pages can include user data, metadata, or both; Note – for example, the minimum size to write user data is the size of two pages minus the amount of space needed to store metadata in each page).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Post to allocate space to store both metadata and user data in each page of a non-volatile memory (i.e. NAND flash memory 5 in Kanno). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Post because it improves efficiency and reliability of the system disclosed in the combination of Kanno by providing metadata such as logical 
Regarding claim 4, the combination of Kanno, Oh, Post, and Bonwick teaches all the features with respect to claim 3 as outlined above. The combination of Kanno further teaches the storage device of claim 3, wherein each die of the stream comprises two planes (Kanno, [0073], when a NAND flash memory chip including two planes is used as the NAND flash memory 5), and wherein the minimum write size is determined to write to one full wordline in each plane of each die of the stream minus the amount of space dedicated to storing metadata (Kanno, [0073], The minimum write size of the NAND flash memory 5 may be a page size, that is, the size of one page (e.g., 16 Kbytes). Alternatively, when a NAND flash memory chip including two planes is used as the NAND flash memory 5, write operations for two blocks selected from the two planes may be executed in parallel. In this case, twice the page size (e.g., 32 Kbytes) may be used as the minimum write size of the NAND flash memory 5; Oh, [0092], when the memory cell MC is a single-level cell, one page PAGE may correspond to each of the word lines WL1 to WL6;  Post, [0048]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Post to allocate space to store both metadata and user data in each page of a non-volatile memory (i.e. NAND flash memory 5 in Kanno). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Post because it improves efficiency and reliability of the system disclosed in the combination of Kanno by providing metadata such as logical 
Regarding claim 5, the combination of Kanno, Oh, Post, and Bonwick teaches all the features with respect to claim 1 as outlined above. The combination of Kanno further teaches the storage device of claim 1, wherein a portion of each wordline comprises the amount of space dedicated to storing metadata (Post, [0043], NVM interface 218 may store metadata associated with user data at the same memory location (e.g., page) in which the user data is stored; Oh, [0092], when the memory cell MC is a single-level cell, one page PAGE may correspond to each of the word lines WL1 to WL6.).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Post to allocate space to store both metadata and user data in each page of a non-volatile memory (i.e. NAND flash memory 5 in Kanno). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Post because it improves efficiency and reliability of the system disclosed in the combination of Kanno by providing metadata such as logical and physical address mapping, bad block management, and error detection/correction information for data stored in the non-volatile memory (Post, [0042], [0048]).
Regarding claim 6, the combination of Kanno, Oh, Post, and Bonwick teaches all the features with respect to claim 1 as outlined above. The combination of Kanno further teaches the storage device of claim 1, wherein a portion of each erase block comprises the amount of space dedicated to storing metadata (Post, [0047], 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Post to allocate space to store both metadata and user data in each page of a non-volatile memory (i.e. NAND flash memory 5 in Kanno). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Post because it improves efficiency and reliability of the system disclosed in the combination of Kanno by providing metadata such as logical and physical address mapping, bad block management, and error detection/correction information for data stored in the non-volatile memory (Post, [0042], [0048]).
Regarding claim 15, Claim 15 has similar limitations as claim 1, specifically, “A storage device, comprising: a non-volatile storage unit, wherein a capacity of the non-volatile storage unit is divided into a plurality of streams, and wherein the non-volatile storage unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of planes, each of the planes comprising a plurality of erase blocks, and each of the erase blocks comprising a plurality of wordlines; wherein each stream comprises a plurality of user data dies of the plurality of dies, wherein the plurality of user data dies are dedicated to storing user data, a first parity die, and a second parity die; and means for receiving commands to write data received from a host device in a minimum write size, store p-parity data in the first parity die, and store q-parity data in the second parity die, wherein q-parity data is a same size as p-parity data”, and the limitations are rejected for the similar reasons as outlined in claim 1.  
Kanno does not explicitly teach wherein the minimum write size is set by multiplying a number of erase blocks in a stream dedicated to storing user data times a pages per cell of the wordlines times a wordline size, and subtracting an amount of space dedicated to storing metadata of the storage device, as claimed.
However, Kanno in view of Oh teaches wherein the minimum write size is set by multiplying a number of erase blocks in a stream dedicated to storing user data times a pages per cell of the wordlines times a wordline size (Kanno, [0073], The minimum write size of the NAND flash memory 5 may be a page size, that is, the size of one page (e.g., 16 Kbytes). Alternatively, when a NAND flash memory chip including two planes is used as the NAND flash memory 5, write operations for two blocks selected from the two planes may be executed in parallel. In this case, twice the page size (e.g., 32 Kbytes) may be used as the minimum write size of the NAND flash memory 5; Oh, [0092], The NAND flash memory device … perform a program operation in unit of pages PAGE. For example, when the memory cell MC is a single-level cell, one page PAGE may correspond to each of the word lines WL1 to WL6. In another example, when the memory cell MC is a multi-level cell or a triple-level cell, a plurality of pages PAGE may correspond to each of the word lines WL1 to WL; Oh, [0092]; Note – since the minimum write size is number of pages correspond to one word line, for SLC, the minimum write size is one page; for MLC/TLC, the minimum write size is two pages/three pages. For a stream that contains two blocks, for example, the minimum 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate teachings of Oh to provide program granularity as a word line. A person of ordinary skill in the art would have been motivated to combine the teachings of Kanno with Oh because it improves efficiency of the system disclosed in Kanno by allowing different number of pages that corresponds to one word line as the program granularity for a NAND flash memory device (Oh, [0092]).
The combination of Kanno and Oh does not explicitly teach subtracting an amount of space dedicated to storing metadata of the storage device, as claimed.
However, the combination of Kanno in view of Post teaches subtracting an amount of space dedicated to storing metadata of the storage device (Post, [0048], Each page of NVM 300 can include any suitable information. For example, the pages can include user data, metadata, or both; Note – for example, the minimum size to write user data is the size of two pages minus the amount of space needed to store metadata in each page).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Post to allocate space to store both metadata and user data in each page of a non-volatile memory (i.e. NAND flash memory 5 in Kanno). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Post because it improves efficiency and reliability of the 
Regarding claim 16, the combination of Kanno, Oh, Post, and Bonwick teaches all the features with respect to claim 15 as outlined above. The combination of Kanno further teaches the storage device of claim 15, wherein the minimum write size is set to align to a size of wordline (Oh, [0092], The NAND flash memory device … perform a program operation in unit of pages PAGE. For example, when the memory cell MC is a single-level cell, one page PAGE may correspond to each of the word lines WL1 to WL6. In another example, when the memory cell MC is a multi-level cell or a triple-level cell, a plurality of pages PAGE may correspond to each of the word lines WL1 to WL6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate teachings of Oh to provide program granularity as a word line. A person of ordinary skill in the art would have been motivated to combine the teachings of Kanno with Oh because it improves efficiency of the system disclosed in Kanno by allowing different number of pages that corresponds to one word line as the program granularity for a NAND flash memory device (Oh, [0092]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanno, Oh, Post, and Bonwick as applied to claim 1 above, and further Ko et al. (US 2020/0012444), hereinafter Ko and Hatifeld (US 2021/0011639), hereinafter Hatifeld.
Regarding claim 2, the combination of Kanno teaches all the features with respect to claim 1 as outlined above. The combination of Kanno does not explicitly teach the storage device of claim 1, wherein one or more streams of the plurality of streams comprise the same number of erase blocks and have a same writable capacity, and wherein one or more streams of the plurality of streams comprise a different number of erase blocks and have a different writable capacity, as claimed.
However, the combination of Kanno in view of Ko teaches the storage device of claim 1, wherein one or more streams of the plurality of streams comprise the same number of erase blocks and have a same writable capacity (Ko, [0128], one stream corresponds to one unit super block).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Ko to assign each stream to one unit super block. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Ko because it improves efficiency of the system disclosed in the combination of Kanno by providing a simple mapping between a data stream and memory blocks.  
The combination of Kanno does not explicitly teach wherein one or more streams of the plurality of streams comprise a different number of erase blocks and have a different writable capacity, as claimed.
wherein one or more streams of the plurality of streams comprise a different number of erase blocks and have a different writable capacity (Hatifeld [0097],  the used block count for data stream 0 is two, the used block count for data stream 1 is four).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Hatifeld to include data streams with variable number of memory blocks. A person for ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Hatifeld because it improves flexibility of the system disclosed in the combination of Kanno by providing variable length data streams.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanno, Oh, Post, and Bonwick as applied to claim 15 above, and further in view of Bennett (US 2013/0282980), hereinafter Bennet.
Regarding claim 17, the combination of Kanno teaches all the features with respect to claim 15 as outlined above. The combination of Kanno does not explicitly teach the storage device of claim 15, wherein the minimum write size is a factory setting of the storage device, as claimed.
However, the combination of Kanno in view of Bennet teaches the storage device of claim 15, wherein the minimum write size is a factory setting of the storage device (Bennett, [0026]).
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanno, Oh, Post, and Bonwick as applied to claim 15 above, and further in view of Ji (US 2021/0042031), hereinafter Ji and Jeon et al. (US 10,950,315), hereinafter Jeon.
Regarding claim 18, the combination of Kanno teaches all the features with respect to claim 15 as outlined above. The combination of Kanno does not explicitly teach the storage device of claim 15, wherein one or more streams individually comprises 32 dies, and wherein at least 30 dies of the 32 dies of each of the one or more streams are dedicated to storing user data, as claimed.
However, the combination of Kanno in view of Ji teaches the storage device of claim 15, wherein one or more streams individually comprises 32 dies (Ji, [0200], [0201]), and wherein at least 30 dies of the 32 dies of each of the one or more streams are dedicated to storing user data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno 
The combination of Kanno and Ji does not explicitly teach wherein at least 30 dies of the 32 dies of each of the one or more streams are dedicated to storing user data, as claimed.
However, the combination of Kanno in view of Jeon teaches wherein at least 30 dies of the 32 dies of each of the one or more streams are dedicated to storing user data (Jeon, Col.9, lines 38-54, In some examples, one of die 212 can store parity data for all the codewords. For instance, the first 15 die can store codewords that corresponds to the portions of user data and respective codeword parity bits and the 16.sup.th die can store parity data for the first 15 codewords).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Jeon to store user data in a first 15 dies and parity data in the 16th die. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Jeon because it improves reliability of the system disclose din the combination of Kanno by providing a parity die to store ECC information on user data (Jeon, Col.9, line 55 – Col.10, line 5).

s 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno (US 2021/0064290), hereinafter Kanno in view of Oh et al. (US 2016/0210083), hereinafter Oh, and further in view of Post et al. (US 2015/0227460), hereinafter Post and Bonwick et al. (US 8,554,997), hereinafter Bonwick.
Regarding claim 8, Kanno teaches a storage device (Kanno, [0040], SSD3), comprising: 
a non-volatile storage unit (Kanno, [0040], The SSD 3 comprises … and a nonvolatile memory (e.g., NAND flash memory) 5), wherein a capacity of the non-volatile storage unit is divided into a plurality of streams (Kanno, [0036], The SSD 3 supports a stream write operation of writing a plurality of types of write data associated with different streams to different blocks, respectively.), and wherein the non-volatile storage unit comprises a plurality of dies (Kanno, [0044], the NAND flash memory 5 may include a plurality of NAND flash memory chips (i.e., NAND flash memory dies)), each of the plurality of dies comprising a plurality of planes (Kanno, [0045], Each of the NAND flash memory chips #1 to #32 may have a multiplane structure), each of the planes comprising a plurality of erase blocks (Kanno, [0073, when a NAND flash memory chip including two planes is used as the NAND flash memory 5, write operations for two blocks selected from the two planes may be executed in parallel), and each of the erase blocks comprising a plurality of wordlines (Kanno, [0064]); wherein each stream comprises a plurality of user data dies of the plurality of dies (Kanno, [0036], The SSD 3 allocates a plurality of write destination blocks corresponding to the streams from a plurality of blocks included in the nonvolatile memory; [0047], A write destination block may be one physical block or one , a first parity die, and a second parity die, wherein the plurality of user data dies are dedicated to storing user data; and 
a controller coupled to the non-volatile storage unit (Kanno, [0040], The SSD 3 comprises a controller 4 and a nonvolatile memory (e.g., NAND flash memory) 5), wherein the controller is configured to: 
store p-parity data in the first parity die;
store q-parity data in the second parity die, wherein q-parity data is a same size as p-parity data;
calculate a minimum write size for commands to write data received from a host device (Kanno, [0062], The write control unit 21 executes, in response to a write command received from the host 2, a process for writing write data associated with the write command to the NAND flash memory 5; [0072], the write control unit 21 determines …  whether or not the length of write data associated with a set of write commands belonging to the same group reaches a minimum write size of the NAND flash memory 5; [0079]; [0112]), wherein the minimum write size is calculated to write a full wordline size of one erase block of each plane of each die dedicated to storing user data within a stream; and 
restrict the host device through a verbal agreement or a handshake agreement to send the commands to write data in the minimum write size.  
Kanno does not explicitly teach wherein each stream comprises a first parity die, and a second parity die, wherein the plurality of user data dies are dedicated to storing user data; store p-parity data in the first parity die; store q-parity data in the second parity die, wherein q-parity data is a same size as p-parity data; wherein the minimum write size is calculated to write a full wordline size of one erase block of each plane of each die dedicated to storing user data within a stream; and restrict the host device through a verbal agreement or a handshake agreement to send the commands to write data in the minimum write size, as claimed.
However, Kanno in view of Oh teaches wherein the minimum write size is calculated to write a full wordline size of one erase block of each plane of each die dedicated to storing user data within a stream (Oh, [0092], The NAND flash memory device … and perform a program operation in unit of pages PAGE. For example, when the memory cell MC is a single-level cell, one page PAGE may correspond to each of the word lines WL1 to WL6; Kanno, [0073], Alternatively, when a NAND flash memory chip including two planes is used as the NAND flash memory 5, write operations for two blocks selected from the two planes may be executed in parallel. In this case, twice the page size (e.g., 32 Kbytes) may be used as the minimum write size of the NAND flash memory 5; Note – two pages of SLC cells correspond to two word lines).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate 
The combination of Kanno does not explicitly teach wherein each stream comprises a first parity die, and a second parity die, wherein the plurality of user data dies are dedicated to storing user data; store p-parity data in the first parity die; store q-parity data in the second parity die, wherein q-parity data is a same size as p-parity data; restrict the host device through a verbal agreement or a handshake agreement to send the commands to write data in the minimum write size, as claimed.
However, the combination of Kanno in view of Post teaches restrict the host device through a verbal agreement or a handshake agreement to send the commands to write data in the minimum write size (Post, [0014], the control circuitry can determine whether or not to buffer a write command based on the size of command. For example, if the control circuitry determines that the write command is a relatively small command (e.g., the size of the write command is below a pre-determined threshold), the control circuitry can select a buffered path for the write command (e.g., transfer the write command to a buffer in memory). If the control circuitry instead determines that the write command is a relatively large command … the control circuitry can select a write path for the write command (e.g., direct a bus controller to dispatch the write command to a NVM).

The combination of Kano does not explicitly teach wherein each stream comprises a first parity die, and a second parity die, wherein the plurality of user data dies are dedicated to storing user data; store p-parity data in the first parity die; store q-parity data in the second parity die, wherein q-parity data is a same size as p-parity data, as claimed.
However, the combination of Kanno in view of Bonwick teaches wherein each stream comprises a plurality of user data dies of the plurality of dies, a first parity die, and a second parity die, wherein the plurality of user data dies are dedicated to storing user data (Post, [0051], Super blocks can be formed by virtually linking or “striping” together one or more blocks; [0052], In addition, pages from two or more dies may be virtually linked together to form super pages or “stripes”. For instance, stripe 302 can include page 0 from block 0 of each of dies 0-3; Bonwick, Col.4, lines 21-56, The RAID grid (200) includes (i) a data grid (202), which includes RAID grid locations that store data received from the client … (ii) a row P parity group (204), which includes .);
store p-parity data in the first parity die (Post, [0052], For instance, stripe 302 can include page 0 from block 0 of each of dies 0-3; Bonwick, Col.4, lines, 21-56, (ii) a row P parity group (204), which includes the RAID grid locations that store the P parity values calculated using data in RAID grid locations in a virtual stripe along a row dimension (see FIG. 2A, 214 and FIG. 6A, 602););
store q-parity data in the second parity die (Post, [0052], For instance, stripe 302 can include page 0 from block 0 of each of dies 0-3; Bonwick, Col.4, lines, 21-56, a row Q parity group (206), which includes the RAID grid locations that store the Q parity values calculated using data in RAID grid locations in a virtual stripe along a row , wherein q-parity data is a same size as p-parity data (Bonwick, Col.6, lines 5-21, In one embodiment of the invention, the P parity value is a Reed-Solomon syndrome and, as such, the P Parity function may correspond to any function that can generate a Reed-Solomon syndrome … In one embodiment of the invention, the Q parity value is a Reed-Solomon syndrome and, as such, the Q Parity function may correspond to any function that can generate a Reed-Solomon syndrome);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Bonwick to include a data stripe comprising of a plurality of data locations, a p parity data location, and a q parity data location. A person of ordinary skill in the art would have been motivated to combine the teachings of Kanno with Bonwick because it improves reliability of the storage system disclosed in the combination of Kanno by storing parity data for a super block in case the user data in the super block needs to be recovered using the parity data (Bonwick, Col.8, lines, 4-14).
Regarding claim 9, the combination of Kanno, Oh, and Post, and Bonwick teaches all the features with respect to claim 8 as outlined above. The combination of Kanno further teaches the storage device of claim 8, wherein the minimum write size is calculated based on a pages per cell of the plurality of wordlines (Oh, [0092]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate teachings of Oh to provide program granularity as a word line. A person of ordinary skill 
Regarding claim 10, the combination of Kanno teaches all the features with respect to claim 8 as outlined above. The combination of Kanno further teaches the storage device of claim 8, wherein a portion of each stream comprises a metadata capacity for the storage device to write to (Kanno, [0036], The SSD 3 allocates a plurality of write destination blocks corresponding to the streams; [0042], Each of the blocks BLK0 to BLKm−1 includes a plurality of pages; Post, [0048], Each page of NVM 300 can include any suitable information. For example, the pages can include user data, metadata, or both; Note – for example, the minimum size to write user data is the size of two pages minus the amount of space needed to store metadata in each page).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Post to allocate space in a memory page to store both metadata and user data in a non-volatile memory storage (i.e. NAND flash memory 5 in Kanno). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Post because it improves efficiency and reliability of the system disclosed in the combination of Kanno by providing metadata such as logical and physical address mapping, bad block management, and error detection/correction information for data stored in the non-volatile memory (Post, [0042], [0048]).
Regarding claim 11, the combination of Kanno, Oh, Post, and Bonwick teaches all the features with respect to claim 10 as outlined above. The combination of Kanno further teaches the storage device of claim 10, wherein the minimum write size is calculated to account for the metadata capacity (Kanno, [0073], hen a NAND flash memory chip including two planes is used as the NAND flash memory 5, write operations for two blocks selected from the two planes may be executed in parallel. In this case, twice the page size (e.g., 32 Kbytes) may be used as the minimum write size of the NAND flash memory 5; Post, [0048], Each page of NVM 300 can include any suitable information. For example, the pages can include user data, metadata, or both; Note – for example, the minimum size to write user data is the size of two pages minus the amount of space needed to store metadata in each page).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate teachings of Post to allocate space in a memory page to store both metadata and user data in a non-volatile memory storage (i.e. NAND flash memory 5 in Kanno). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Kanno with Post because it improves efficiency and reliability of the system disclosed in the combination of Kanno by providing metadata such as logical and physical address mapping, bad block management, and error detection/correction information for data stored in the non-volatile memory (Post, [0042], [0048]).
Regarding claim 12, the combination of Kanno, Oh, Post, and Bonwick teaches all the features with respect to claim 8 as outlined above. The combination of Kanno the storage device of claim 8, wherein the controller is further configured to: receive one or more write commands from the host device (Kanno, [0162], The controller 4 receives writes commands including stream IDs from the host 2 ) in a size smaller than the minimum write size (Kanno, [0075], [0163]); 
hold the one or more write commands until the one or more write commands aggregate to the minimum write size (Kanno, [0075], When the length of the write data associated with the set of write commands belonging to the same group does not reach the minimum write size, the write control unit 21 does not execute a process of acquiring the write data associated with the set of write commands belonging to the group from the write buffer in the memory of the host 2, and waits for the length of the write data associated with the set of write commands belonging to the group to reach the minimum write size); and 
write the one or more write commands to the non-volatile storage unit once the one or more write commands are aggregated to the minimum write size (Kanno, [0076], When new write commands belonging to the group is received from the host 2 and the length of write data associated with the set of write commands belonging to the group thereby reaches the minimum write size, the write control unit 21 transfers the write data having the minimum write size, which is associated with the set of write commands belonging to the group, from the write buffer in the memory of the host 2 to the internal buffer 16 … Then, the write control unit 21 writes the write data transferred to the internal buffer 16 to a write destination block allocated for a stream corresponding to the group).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANCI N WONG/Primary Examiner, Art Unit 2136